— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 19, 1984, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Despite some inconsistencies in the complainant’s account which may have been attributable to his poor command of the English language, his testimony that the defendant punched and robbed him, which was corroborated by the discovery of the complainant’s property in the defendant’s pocket, was sufficient evidence of guilt to support the jury’s verdict. The resolution of conflicting testimony and the assessment of credibility are matters for the trier of fact (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932).
The alleged improper bolstering of the complainant’s identification through the arresting officer’s testimony that he had a conversation with the complainant was not objected to, and any error of law with respect thereto was, therefore, not preserved for appellate review (CPL 470.05; see, People v Holt, 67 NY2d 819). Review in the interest of justice is not warranted. Gibbons, J. P., Eiber, Kunzeman and Kooper, JJ., concur.